

117 HR 1043 IH: Proportional Reviews for Broadband Deployment Act
U.S. House of Representatives
2021-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1043IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2021Mr. Carter of Georgia introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide that an eligible facilities request under section 6409(a) of the Middle Class Tax Relief and Job Creation Act of 2012 is not subject to requirements to prepare certain environmental or historical preservation reviews.1.Short titleThis Act may be cited as the Proportional Reviews for Broadband Deployment Act. 2.Application of NEPA and NHPA to wireless facilities deploymentSection 6409(a)(3) of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1455(a)(3)) is amended to read as follows: (3)Application of NEPA; NHPA(A)NEPA exemptionAn eligible facilities request shall not be subject to the requirements of section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)).(B)National Historic Preservation Act exemptionAn eligible facilities request shall not be considered an undertaking under section 300320 of title 54, United States Code..